t c memo united_states tax_court denise celeste mcmillan petitioner v commissioner of internal revenue respondent docket no filed date r determined deficiencies in p’s and federal_income_tax p and r dispute whether p is entitled to deduct expenses in excess of the gross_income from her horse activity whether the death of p’s stallion was a casualty_loss and whether p is entitled to deduct legal and professional expenses held p is not entitled to deductions for the expenses_incurred in her horse activity for the and tax years held further the death of p’s stallion was not a casualty_loss in the tax_year held further p is not entitled to deduct the disputed legal and professional expenses for the and tax years held further p is not liable for the sec_6662 accuracy- related penalties for the and tax years denise celeste mcmillan pro_se priscilla parrett for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of federal_income_tax deficiencies that respondent determined for petitioner’s and tax years of dollar_figure and dollar_figure respectively and sec_6662 accuracy-related_penalties for and of dollar_figure and dollar_figure respectively respondent concedes that petitioner has substantiated all of her claimed expenses for the years at issue the issues for decision are whether petitioner is entitled to deductions arising from her horse activity2 claimed on her schedules c profit or loss from business to the extent 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the taxable years at issue all rule references are to the tax_court rules_of_practice and procedure 2on brief petitioner criticizes respondent’s use of activity or horse activity in cases with sec_183 issues horse activity is a term of art and this court generally uses it to discuss the issues because whether activities amount to a business engaged in for profit is a legal conclusion for the court to determine therefore we refer to petitioner’s horse activity as an activity until we render a continued they exceed her gross_income from that activity for the and tax years more specifically whether petitioner was engaged in her horse activity for profit whether petitioner is entitled to a schedule c interest_expense_deduction for the tax_year whether the death of the stallion goldrush i was a casualty_loss for the tax_year whether petitioner is entitled to claim deductions on schedule c for legal and professional expenses for the and tax years and whether petitioner is liable for sec_6662 accuracy-related_penalties for the and tax years findings_of_fact while the parties did not file a stipulation of facts at trial they introduced a number of exhibits and those exhibits are hereby incorporated by reference into continued conclusion regarding the sec_183 issue 3the parties agree that if the court determines that petitioner is entitled to this expense deduction it should be claimed for the tax_year because goldrush died in our findings petitioner was single and filed form sec_1040 u s individual_income_tax_return for the taxable years at issue petitioner resided in california when she filed her petition during the years at issue petitioner worked full time for tony hoffman productions inc out of her home in california during the and tax years she earned dollar_figure and dollar_figure respectively from that job petitioner has an affinity for horses she began riding ponies when she was four years old and began taking formal riding lessons when she was nine petitioner is an accomplished horsewoman earning among other trophies a number of plaques from the california dressage society from through 4respondent inter alia objects to exhibits 22-p through 30-p 32-p through 35-p 37-p through 48p and 51-p through 62-p on the grounds of relevance fed r evid states evidence is relevant if a it has any tendency to make a fact more or less probable than it would be without the evidence and b the fact is of consequence in determining the action we overrule respondent’s objections and hold that the exhibits tend to describe petitioner’s horse activity as well as the reasonableness of her underpayment petitioner filed a motion on date to reopen the record to introduce additional evidence because introduction of new evidence after the case was submitted would prejudice respondent and the additional evidence would not have had a substantial effect on petitioner’s case we will deny the motion see 114_tc_276 the court notes that respondent conceded that petitioner substantiated all of her expenses and the additional information would have additionally substantiated those expenses the court also notes that this evidence was always available and petitioner could and should if she wanted it to be considered have introduced it at trial during the years at issue petitioner was a member of the following organizations california dressage society united_states dressage federation united_states equestrian foundation and the united_states equestrian team petitioner began a dressage horse breeding showing competing and training activity in the mid-1970s petitioner would also take difficult horses on consignment retrain them and sell them at a profit she generally had between one and six horses however beginning in petitioner owned only one horse on date petitioner’s business partner at that time tom valter wrote a check for dollar_figure at trial petitioner explained that the check was written as partial payment of the purchase_price for goldrush i goldrush petitioner boarded goldrush from through at baronsgate equestrian center the name of which was changed to lion’s heart ranch in between and goldrush sired five foals and his stud fee was dollar_figure to dollar_figure in petitioner testified against her former business partner in an animal abuse case and after that no one would breed to goldrush after goldrush did not sire any more foals from through petitioner entered goldrush in dressage competitions then in goldrush suffered from a minor lameness that was enough to get him eliminated from dressage competition immediately by any judge petitioner then tried everything to heal goldrush she tried to train him through it took him to trainers and veterinarians fed him supplements and medications and even tried custom saddles and shoes nothing worked from through petitioner did not compete in any dressage competitions she was also not paid to train any horses for dressage competitions during that time nor did she take any other horses on consignment in petitioner decided to transport goldrush to australia to stand at stud she believed that because of his exceptional blood lines he would be the proverbial big frog in a small pond in australia she planned on setting goldrush’s stud fee at dollar_figure per mare and explained at trial that goldrush would not have to compete anymore petitioner spent over dollar_figure to transport goldrush to australia after spending time in quarantine both before leaving for australia and after arriving in australia goldrush was sent to a stud farm sadly just two months after he arrived on the stud farm goldrush was rushed to the veterinarian he had two blood transfusions and then died from a total collapse of his immune system after goldrush died petitioner did not purchase another horse on her schedules c attached to her and form sec_1040 petitioner listed horse breeding showing as her principal business or profession she reported no income for the two years but claimed losses of dollar_figure and dollar_figure respectively from through petitioner reported on her federal_income_tax returns the following amounts of salary income gross_income from her horse activity expenses from her horse activity net_profit_or_loss from her horse activity and taxable_income year total salary income dollar_figure big_number big_number big_number big_number big_number gross_income from horse activity expenses from horse activity net_profit_or_loss from horse activity dollar_figure -0- -0- dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number the court notes that respondent conceded that petitioner substantiated all of her expenses related to the horse activity but did not concede that she substantiated her expenses related to the casualty_loss many of petitioner’s past returns have been audited and she has for prior years been able to substantiate her expenses and convince respondent that her horse activity was engaged in for profit the main question before us is not whether petitioner was able to substantiate the expenses of the horse activity but whether the horse activity was engaged in for profit in the years at issue in petitioner began to incur legal expenses related to a lawsuit she filed against her homeowners_association according to her complaint petitioner filed this lawsuit because the homeowners_association failed to respond to three of her complaints complaints of dogs running wild dogs barking and dogs defecating throughout the association’s common areas construction defects related to the presence of mold in her bathroom growing between the tiles themselves and between the tile wall and the tub rim and construction defects leading to excessive noise intrusion i burden_of_proof opinion the commissioner’s determination of a taxpayer’s liability for an income_tax deficiency is generally presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue the burden will shift only if the taxpayer has inter alia complied with substantiation requirements pursuant to the code and maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 on brief petitioner raises the issue of whether the burden_of_proof should be shifted to respondent pursuant to sec_7491 although voluminous the record is sparsely populated with credible_evidence petitioner did not introduce complete credible_evidence at trial it seems that petitioner believed that she did not have to produce any evidence that respondent did not request petitioner was responsible for providing the evidence needed for her case to be successful from her prospective at trial she in fact provided only incomplete records at best therefore the burden_of_proof remains on her see 116_tc_438 ii petitioner’s horse activity respondent argued that the expenses related to petitioner’s horse activity were not deductible in excess of the gross_income because the horse activity was not engaged in for profit within the meaning of sec_183 because petitioner had no gross_income from the horse activity during the years at issue respondent disallowed all of the expenses related to that activity sec_183 generally disallows subject_to the exceptions in sec_183 deductions attributable to activities not engaged in for profit sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 the court_of_appeals for the ninth circuit to which this case is appealable absent stipulation to the contrary has held that an activity is engaged in for profit if the taxpayer’s predominant primary or principal objective in engaging in the activity was to realize an economic profit independent of tax savings 4_f3d_709 9th cir aff’g tcmemo_1991_212 however if the investor’s primary or principal objective is to make a profit it is not necessary for the investor to show that his primary objective was reasonable sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors to be considered in evaluating a taxpayer’s profit objective the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned from the activity the financial status of the taxpayer and elements of personal pleasure or recreation no one factor is necessarily determinative in the evaluation of profit objective nor is the number of these factors for or against the taxpayer necessarily determinative 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs all facts and circumstances with respect to the activity must be taken into account sec_1_183-2 income_tax regs a the manner in which the taxpayer carries on the activity the fact that the taxpayer carries on the activity in a business like manner may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs in this context we consider whether the taxpayer maintained complete and accurate books_and_records for the activity whether the taxpayer conducted the activity in a manner substantially_similar to comparable activities that were profitable and whether the taxpayer changed operating procedures adopted new techniques or abandoned unprofitable methods in a manner consistent with an intent to improve profitability giles v commissioner tcmemo_2005_28 sec_1_183-2 income_tax regs the first inquiry considers whether petitioner maintained complete and accurate books_and_records of the activity at trial petitioner stated that she followed recordkeeping procedures that her lawyers and accountants outlined she also states that she maintained a separate checking account for her horse activity and kept a file for each horse however because of petitioner’s mistaken belief that she need not present any evidence that respondent did not ask for she failed to provide documentation to substantiate those statements even if petitioner did maintain those records there is little evidence for the specific taxable years at issue that the books_and_records were kept for the purpose of cutting expenses increasing profits and evaluating the overall performance of the operation see golanty v commissioner t c pincite petitioner claims to have written a business plan but again petitioner did not present it at trial and did not attempt to orally explain her business plan during the trial a written business plan is not required if the business plan was evidenced by actions phillips v commissioner tcmemo_1997_128 however in phillips the taxpayers knew the amounts of income that would be required to cover their expenses in future years although petitioner may have had a business plan there is no evidence that for the years at issue she prepared profit plans profit or loss statements balance sheets or financial break-even analyses for her activity see dodge v commissioner tcmemo_1998_89 aff’d without published opinion 188_f3d_507 6th cir petitioner presented no evidence of a budget or that she knew how much she could spend to maintain goldrush and still make a profit during the years at issue in just four years through petitioner’s horse activity had lost dollar_figure even if goldrush had not died in she would have had to breed him times at her higher price of dollar_figure per mare just to break even even though he had sired only five foals in the entire time she had owned him before that while semen straws might have helped there had been historically very few of those as to the second inquiry with respect to her horse activity petitioner stated that she had at all time operated that business in accordance with standard industry practices but her testimony was not corroborated documentation of practices in similar activities was not provided and she did not introduce any other witnesses in the field to discuss or substantiate standard industry practice the third inquiry asks whether petitioner changed operating procedures adopted new techniques or abandoned unprofitable methods in a manner consistent with an intent to improve profitability after years of losses petitioner did eventually decide to transport goldrush to australia this was certainly a change in operating procedures and after her alleged blackballing by the american dressage community may have been her best hope for garnering interest in goldrush as a stud this does seem to indicate that petitioner at least updated her operating procedure to increase income however petitioner did not elaborate on how this route was expected to improve profitability or given the cost of moving the activity to australia how she projected the profitability of this change we conclude that there is simply not enough information in the record to find that petitioner carried on the horse activity in the years at issue in a businesslike manner therefore this factor favors respondent b the expertise of the taxpayer or her advisers preparation for the activity by extensive study of its accepted business economic and scientific practices or consultation with those who are expert therein may indicate that the taxpayer has a profit_motive where the taxpayer carries on the activity in accordance with such practices sec_1_183-2 income_tax regs we have no doubt that petitioner is an accomplished horsewoman with an extensive background in riding and showing horses she has certainly engaged in an extensive study of training dressage and horsemanship as evidenced by her dressage clinics and tests however none of the educational materials in the record relate to the economics or business aspects of profitably running a horse activity and petitioner’s background as a lifelong horsewoman is insufficient to indicate expertise in the economics of this business and a profit objective see giles v commissioner tcmemo_2006_15 discounting the probative value of reference materials that do not relate to the business aspects of the horse activity giles v commissioner tcmemo_2005_28 same mckeever v commissioner tcmemo_2000_288 the main inquiry is whether petitioner received and acted on advice from the experts as to the accepted principles and economics of profitably running a business and not merely the general advice that a horse enthusiast would seek in training and showing horses as a hobby see 72_tc_411 chandler v commissioner tcmemo_2010_92 aff’d 481_fedappx_400 9th cir keating v commissioner tcmemo_2007_309 aff’d 544_f3d_900 8th cir giles v commissioner tcmemo_2006_15 mckeever v commissioner tcmemo_2000_288 taxpayers received general advice on showing and promoting horses but not on how to run a profitable horse business petitioner did not discuss or otherwise corroborate through evidence such as correspondence or other documentation that she received advice on the specifics of profitably running a horse activity nor did she present any advisers at trial we conclude that petitioner has not established that she sought expert advice regarding the business and economic aspects of carrying on her activity for profit therefore this factor weighs in favor of respondent c the time and effort expended by the taxpayer in carrying on the activity the fact that the taxpayer devotes much of her personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate an intention to derive a profit a taxpayer's withdrawal from another occupation to devote much of her energies to the activity may also be evidence that the activity is engaged in for profit sec_1_183-2 income_tax regs petitioner did not discuss how much time per week she spent working on her horse activity we assume that she did spend a significant amount of time taking care of goldrush including grooming and exercising him however we also assume that the activity had considerable personal and recreational aspects even if some of the activities were mundane arduous or repugnant that a business person derives pleasure from his or her work does not necessarily show a lack of a profit objective see sec_1_183-2 income_tax regs see also 59_tc_312 however there is no indication of what work petitioner did on her horse activity that was beyond what she would have done if the activity was a hobby see giles v commissioner t c memo petitioner no doubt continued to spend a significant amount of time on her horse activity during the years at issue however because the activity also had personal and recreational aspects we find this factor neutral d expectation that assets used in the activity may appreciate in value a taxpayer’s expectation that assets such as land and other tangible_property used in an activity may appreciate in value to create an overall profit may indicate that the taxpayer has a profit objective as to that activity giles v commissioner tcmemo_2005_28 paraphrasing sec_1_183-2 income_tax regs petitioner argues that she believed that goldrush would appreciate in value however by the first of the two years at issue it had been more than eight years since goldrush had competed or sired any foals goldrush was too lame for successful competition in any dressage competitions which might have increased his value petitioner also explained that she believed she was blackballed by the dressage society and that no one would breed to goldrush further diminishing his value petitioner did not present any evidence that goldrush had or would appreciate in value and because he was the only significant asset of petitioner’s horse activity we find this factor weighs in favor of respondent e the success of the taxpayer in carrying on other similar or dissimilar activities the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that she is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs although petitioner has a long history of working with and showing horses there is no indication in the record that petitioner’s horse activity has ever been profitable petitioner’s previous lack of success in carrying on a similar profitable activity favors respondent f the taxpayer’s history of income or losses with respect to the activity a series of losses during the initial or start-up stage of an activity may not necessarily be an indication that the activity is not engaged in for profit however where losses continue to be sustained beyond the period which customarily is necessary to bring the operation to profitable status such continued losses if not explainable as due to customary business risks or reverses may be indicative that the activity is not being engaged in for profit if losses are sustained because of unforeseen or fortuitous circumstances which are beyond the control of the taxpayer such losses would not be an indication that the activity is not engaged in for profit sec_1_183-2 income_tax regs see also 72_tc_659 holding that horse breeding has to 10-year startup stage burger v commissioner t c memo aff’d 809_f2d_355 7th cir for the two years at issue petitioner claimed a combined loss of dollar_figure petitioner does not argue and we do not find that her horse activity was in or near the startup phase however she contends that the losses stemmed from her testimony against her former business partner tom valter and her subsequent ostracism from the dressage community along with goldrush’s lameness and death which were unforeseen circumstances beyond her control petitioner testified against tom valter in and goldrush’s lameness began in by the years at issue and neither her testimony nor goldrush’s lameness was a new or unforseen circumstance however in goldrush’s death was an unforeseen circumstance accordingly this factor is neutral g the amount of occasional profits if any which are earned from the activity the amount of profits in relation to the amount of losses_incurred and in relation to the amount of the taxpayer’s investment and the value of the assets used in the activity may provide useful criteria in determining the taxpayer's intent sec_1_183-2 income_tax regs petitioner presented no evidence that her horse activity was ever profitable from through the activity had a net_loss of dollar_figure petitioner had not bred or shown goldrush from at least until his death in and except for her expensive australian venture she did not discuss any other sources of income for her horse activity we find this factor favors respondent h the financial status of the taxpayer substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved sec_1_183-2 income_tax regs petitioner earned a modest income from tony hoffman productions inc during the and tax years she earned dollar_figure and dollar_figure respectively petitioner did spend a significant amount of money on her horse activity she also claimed substantial tax benefits which would have dropped her taxable_income to zero for the years at issue see mckeever v commissioner tcmemo_2000_288 we agree that petitioner expended more money on her horse activity than she could prudently afford further by funding the activity in part with loans the hoped-for tax savings at issue in this case and withdrawals from her retirement accounts she has put herself in substantial financial jeopardy see helmick v commissioner tcmemo_2009_220 respondent focusing on the substantial tax benefits and consistent history of losses concludes it was not a for-profit activity as was the case in mckeever we believe there is some truth to both parties’ assertions but we do not fully accept either party’s conclusion we find this factor is neutral i elements of personal pleasure or recreation the presence of personal motives in carrying on of an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs however we also note that a business will not be turned into a hobby merely because the owner finds it pleasurable suffering has never been made a prerequisite to deductibility jackson v commissioner t c pincite petitioner was an avid horsewoman and has ridden since she wa sec_4 years old ‘ a n enterprise is no less a business because the entrepreneur gets satisfaction from his work however where the possibility for profit is small given all the other factors and the possibility for gratification is substantial it is clear that the latter possibility constitutes the primary motivation for the activity ’ dodge v commissioner tcmemo_1998_89 quoting burger v commissioner t c memo the record is sparse on the elements of petitioner’s personal pleasure related to her horse activity respondent therefore suggests that this factor is neutral and we agree after considering all of the above factors as applied to the unique facts and circumstances of this case we conclude that for the specific tax years at issue petitioner’s horse activity was not engaged in for profit within the meaning of sec_183 petitioner did not argue it but the main theme of our analysis of the above factors was what a reasonable winding down of petitioner’s horse activity would have been it had been more than eight years since goldrush had competed or sired any foals and the above analysis shows that petitioner was no longer and had not in a long time been engaged in the horse activity for profit therefore petitioner is not entitled to deduct expenses related to her horse activity iii schedule c interest_expense_deduction petitioner deducted dollar_figure of interest_expense on her schedule c for her it and database management business at trial she explained that it should have been deducted on the schedule c for her horse activity because we found supra that petitioner was not engaged in her horse activity for profit she is not entitled to this schedule c interest_expense_deduction iv casualty_loss sec_165 allows as a deduction any loss sustained during a taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 limits the allowance of losses in the case of individuals sec_165 allows as a deduction to an individual certain losses commonly referred to as casualty losses a casualty_loss is allowable to a taxpayer for a loss of property not connected with a trade_or_business or a transaction entered into for profit if the loss results from fire storm shipwreck or other_casualty or from theft see id pursuant to sec_165 the casualty_loss deduction is allowed only to the extent that the loss from each casualty exceeds dollar_figure and to the extent that the net_casualty_loss for the taxable_year exceeds percent of the adjusted_gross_income of the individual for that taxable_year the amount of the casualty_loss allowed under sec_165 is the lesser_of the fair_market_value of the property immediately before the casualty reduced by the fair_market_value of the property immediately after the casualty or the amount of the adjusted_basis prescribed in sec_1_1011-1 income_tax regs 5we found supra that petitioner was not engaged in her horse activity for profit for determining the loss from the sale_or_other_disposition of the property involved sec_1_165-7 income_tax regs petitioner deducted a casualty_loss on her federal_income_tax return for the death of goldrush respondent argues that the death of goldrush does not qualify as a casualty we have previously explained that the term ‘other casualty’ must be restricted to mean events of the same kind or the same characteristics as those specifically enumerated in the statute the casualties enumerated are unusual and unexpected events which are caused by a sudden or destructive force daugette v commissioner tcmemo_1977_56 in daugette we found the death of the taxpayers’ horse from colic was not a casualty_loss because the horse’s death was not due to a sudden or destructive force and the cause of death was not an unexpected or unusual occurrence in horses but was due to the horse’s own inherent physical weakness in the case at hand according to the veterinary hospital that treated goldrush he died because of the sudden occurrence of an immune mediated disease this court and other courts do not allow a casualty_loss deduction for losses resulting from diseases 76_tc_593 and the cases cited thereat aff’d 680_f2d_91 11th cir 6as noted above goldrush died in therefore this expense deduction should have been claimed on petitioner’s federal_income_tax return therefore petitioner is not entitled to a casualty_loss deduction for the death of goldrush v schedule c legal and professional expense deductions sec_162 provides a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business 320_us_467 308_us_488 in contrast personal living or family_expenses are generally nondeductible sec_262 petitioner incurred legal and professional fees in connection with a lawsuit against her homeowners_association for failing to respond to the three complaints discussed in the facts during the years at issue petitioner worked full time for tony hoffman productions inc out of her home however she never explained how the lawsuit was related to that work therefore petitioner is not entitled to an expense deduction for the schedule c legal and professional fees vi sec_6662 accuracy-related_penalties respondent determined that petitioner is liable for the sec_6662 accuracy-related_penalty for and of dollar_figure and dollar_figure respectively pursuant to sec_7491 respondent has the burden of production with respect to the accuracy-related_penalty there is a sec_6662 substantial_understatement_of_income_tax for any_tax year in the case of individuals if the amount of the understatement exceeds the greater of of the tax required to be shown on the return for the tax_year or dollar_figure sec_6662 sec_6662 and b also imposes a penalty for negligence or disregard of the rules or regulations for the purposes of the penalty ‘negligence’ includes any failure to make a reasonable attempt to comply with the provisions of this title sec_6662 under caselaw ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir aff’g on this issue 43_tc_168 and t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs many of petitioner’s past returns have been audited and each time she was able to both substantiate her expenses and show that her horse activity was for profit therefore we find that she acted in good fath and it was reasonable for her to continue to report her activity in that manner including her misplaced interest_expense_deduction petitioner also acted reasonably and in good_faith even if naively in attempting to ascertain the fair_market_value of goldrush for her casualty_loss petitioner has previously been able to settle the issue of her legal fees and because she believed that result carried over it was reasonable and she acted in good_faith with respect to those fees therefore we find that petitioner is not liable for either of the sec_6662 accuracy-related_penalties the court has considered all of petitioner's contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
